                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION

                          No. 7:02-CR-31-1H
                          No. 7:16-CV-220-H


 JOHN ORLANDO SINCLAIR,               )
                                      )
            Petitioner,               )
                                      )
                                      )
            v.
                                      )               ORDER
                                      )
 UNITED STATES OF AMERICA,            )
                                      )
            Respondent.               )




     This matter is before the court on petitioner’s Notice of

Withdrawal of Motion to Vacate.      [DE #93].   Petitioner has also

filed a motion for reconsideration pursuant to 18 U.S.C. § 3742(e),

[DE #83], to which the government has not responded.    The time for

further filing has expired.

     This matter was stayed pending the resolution of United States

v. Brown, 868 F.3d 297, 298 (4th Cir. 2017), reh’g en banc denied,

891 F.3d 115 (4th Cir. 2018), cert. denied, 139 S. Ct. 14 (2018).

[DE #92].   Subsequent to the Supreme Court’s denial of certiorari

on October 15, 2018, petitioner filed a Notice of Withdrawal of

Motion to Vacate.   [DE #93].   In light of Brown, the stay is hereby

lifted.
      Due to the unique procedural posture of this case and out of

an abundance of caution, the court construes petitioner’s filing

as a motion to voluntarily dismiss his claims without prejudice

pursuant to Rule 41(a)(2).          There being no objection, the court

GRANTS petitioner’s motion, [DE #93], and hereby DISMISSES WITHOUT

PREJUDICE petitioner’s claims against respondent, [DE #71].                  All

other pending, related motions are deemed MOOT.             [DE #89].   To the

extent petitioner requests the court to reduce his sentence in an

unrelated motion, [DE #83], under 18 U.S.C. § 3742(e) as applied

in Pepper v. United States, 562 U.S. 476 (2011), the court notes

the   Supreme    Court    in    that    case   held   a   district   court   at

resentencing may consider evidence of defendant’s post-sentencing

rehabilitation     as    a     factor   supporting    a   downward   variance.

Petitioner is not before the court for resentencing and has not

provided a basis for a reduction in his sentence pursuant to 18

U.S.C. § 3742(e).       Therefore, his motion for reconsideration, [DE

#83], is DENIED.    The clerk is directed to close this case.

      This 17th day of December 2018.




                                 _______________________________________
                                 MALCOLM J. HOWARD
                                 Senior United States District Judge
At Greenville, NC
#35




                                         2
